       Case 1:17-cr-00391-PGG Document 109 Filed 12/11/18 Page 1 of 2




                        DOMINIC F. AMOROSA
                               ATTORNEY-AT-LAW
                          244 FIFTH AVENUE, SUITE A246
                           NEW YORK, NEW YORK 10001

                                     212 406 7000

                          Email: lawoffices@dfamorosa.com


December 11, 2018


Hon. Paul G. Gardephe
United States District Judge
Foley Square
New York, New York 10007

Re: United States v. Borker, 17 CR 391 (PGG)


Dear Judge Gardephe:


This letter is respectfully submitted in response to the Government’s letter of
December 10th in respect to sentencing issue. In respect to sentencing issues, the
Defendant relies upon the evidence adduced at the Fatico hearing. Specifically, he
relies upon the information presented to the Court in my letter of June 25, 2018
relating to the hearing. This included Mr. Voller’s testimony that following Mr.
Borker’s arrest in May 2017, Mr. Voller did not believe that Mr. Borker had
engaged in criminal conduct at Opticsfast. This belief was confirmed in a taped
conversation between Mr. Borker and Mr. Voller a few days after Mr. Borker was
incarcerated on June 5, 2017. In this conversation, Mr. Borker stated, among
other things, “I didn’t do anything wrong”, to which Mr. Voller responded, “I
understand that but that’s not … no one did anything wrong. That’s why it’s
bothering me.” Mr Voller stated that when he said this, he believed it to be true.

Mr. Voller testified that it was only “later” that he realized he had been involved in
a fraud. This, not surprisingly, occurred while he was attempting to make a deal
       Case 1:17-cr-00391-PGG Document 109 Filed 12/11/18 Page 2 of 2



with the Government. Of course, if one is involved in fraud, which requires a
specific intent to injure and harm another to acquire money by false statements,
one knows in real time that one is involved in wrongdoing. One does not discover
such an intent “later”.

The Government has repeatedly attempted to exaggerate the facts of this case. It is
noteworthy that in all of its submissions the Government has never adequately
addressed Mr. Voller’s testimony about what he and Mr. Borker intended in real
time.

Mr. Borker’s preoccupation with Mr. Voller’s conduct while operating other
businesses, along with Mr. Borker’s insistence that Mr. Voller stole from him, does
not diminish the controlling fact that Mr. Voller has testified that he believed in
real time that Mr. Borker was not in a wider fraud in respect to Opticsfast.



Respectfully submitted,


_____________/s/___________________
Dominic F. Amorosa
